                Case 1:20-cv-04106 Document 1 Filed 05/29/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KC ALFRED,

                                  Plaintiff,                     Docket No. 1:20-cv-4106

           - against -                                           JURY TRIAL DEMANDED


 SLAM MEDIA INC.

                                   Defendant.


                                               COMPLAINT

          Plaintiff KC Alfred (“Alfred” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Slam Media Inc. (“Slam Media” or “Defendant”)

hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of basketball player Dwyane Wade and actress Gabrielle Union cheering

for LeBron James’ son Bronny and Wade’s son Zaire during their first high school basketball

game, owned and registered by Alfred, a professional photographer. Accordingly, Alfred seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
                Case 1:20-cv-04106 Document 1 Filed 05/29/20 Page 2 of 5




       3.        Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.        Alfred is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 455 Diane Way, San

Diego, CA 92117.

       6.        Upon information and belief, Slam Media is a domestic business corporation

organized and existing under the laws of the State of Delaware, with a place of business at 21

West 46th Street, New York, New York 10036. Upon information and belief, Slam Media is

registered with the New York State Department of Corporations to do business in New York. At

all times material hereto, Slam Media has operated their Instagram page at the URL:

www.Instagram.com/Slam and has operated their Facebook page at the URL:

www.Facebook.com/SLAMMagazine (the “Websites”).

                                    STATEMENT OF FACTS

       A.        Background and Plaintiff’s Ownership of the Photograph

       7.        Alfred photographed basketball player Dwyane Wade and actress Gabrielle Union

cheering for LeBron James’ son Bronny and Wade’s son Zaire during their first high school

basketball game (the “Photograph”). A true and correct copy of the Photograph is attached hereto

as Exhibit A.

       8.        Alfred is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.
              Case 1:20-cv-04106 Document 1 Filed 05/29/20 Page 3 of 5




       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-187-208.

       B.      Defendant’s Infringing Activities

       10.     Slam Media ran the Photograph on the Websites. See:

https://www.instagram.com/p/B5Qu0pGF1Bs/ and

https://www.facebook.com/SLAMMagazine/photos/a.77244486384/10157898841416385/?type

=3&theater. Screenshots of the Photograph on the Websites are attached hereto as Exhibit B.

       11.     Slam Media did not license the Photograph from Plaintiff for its Websites, nor did

Slam Media have Plaintiff’s permission or consent to publish the Photograph on its Websites.

       12.     The Facebook post received 195 Shares and 5.6k Likes.

       13.     The Instagram post received 89,840 Likes.

                              CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                              (17 U.S.C. §§ 106, 501)

       14.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-13 above.

       15.     Slam Media infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Websites. Slam Media is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

       16.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
                Case 1:20-cv-04106 Document 1 Filed 05/29/20 Page 4 of 5




          17.    Upon information and belief, the foregoing acts of infringement by Slam Media

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          18.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          19.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          20.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.     That Defendant Slam Media be adjudged to have infringed upon Plaintiff’s

                 copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

          2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

                 profits, gains or advantages of any kind attributable to Defendant’s infringement

                 of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                 per copyrighted work infringed pursuant to 17 U.S.C. § 504;

          3.     That Defendant be required to account for all profits, income, receipts, or other

                 benefits derived by Defendant as a result of its unlawful conduct;

          4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

                 U.S.C. § 505;

          5.     That Plaintiff be awarded pre-judgment interest; and
             Case 1:20-cv-04106 Document 1 Filed 05/29/20 Page 5 of 5




       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       May 28, 2020
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff KC Alfred
